Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Specification
The amendment to the specification has been considered and entered for the record. 

Terminal Disclaimer
The terminal disclaimer filed on 05/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,975,122 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 05/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,245,587 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
Claims 21-41 are allowed and have been renumbered 1-21.  
The following is an examiner’s statement of reasons for allowance: for claim 21, the prior art fails to teach or fairly suggest a device configured to facilitate sample processing, comprising: a holder configured to receive a microfluidic device, wherein said holder is coupled to a rotatable body, wherein said rotatable body is configured to alternate between a closed configuration and an open configuration, wherein said microfluidic device comprises a plurality of channel networks for partitioning a sample into a plurality of partitioned samples, said plurality of channel networks being connected to a plurality of inlet and outlet reservoirs, and wherein (i) in said closed configuration, said holder is configured to allow pressure communication between said plurality of inlet and outlet reservoirs and an interfaced instrument, and (ii) in said open configuration, said holder is configured to permit said microfluidic device to be inserted into or removed from said holder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799